DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The instant application with Application Number 15/950,160 filed on 04/10/2018 is presented for examination.
Election/Restrictions
Applicant's election with traverse of species I in the reply filed on 12/14/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Therefore, claims 9-28 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species II and III, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 29 and 30 are rejected under 35 U.S.C. 102(a1) as being anticipated by Heckaman et al. (US 5,835,062).
With respect to claim 29, Heckaman discloses an apparatus, comprising: an antenna layer comprising a first array of adaptively phased antenna elements on a first side of a flat panel substrate (col. 5, lines 15-25); a control circuit (Fig. 6; col. 6, line 53-65) comprising antenna management units corresponding to respective antenna elements of the adaptively phased antenna elements on a second side (Col. 8, lines 1-16) of the flat panel substrate that is opposite the first side (col. 9, lines 4-30); and traces (Col. 8, lines 57-67; Fig. 6, 211: traces allow DC current supplied) communicatively coupling the antenna management units to the respective antenna elements (col. 9, lines 34-42 and 50-60). 
With respect to claim 230, Heckaman discloses the apparatus, comprising: the antenna layer as described above, wherein the apparatus is embodied in a tile attachable to or mountable within at least one of a ceiling, a wall, a floor, or an object (col. 6, lines 21-36).
Claims 1 and 5 are allowed.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: an antenna layer comprising multiple adaptively phased antennas elements; depositing, onto the flat panel substrate, respective thin film transistor-based antenna management circuits for the multiple adaptively phased antenna elements, and the respective thin film transistor-based antenna management circuits are operable to: measure respective first phases at which first signals are received at the multiple adaptively phased antenna elements, and based on the respective first phases, control respective second phases at which second signals are transmitted from the multiple adaptively phased antenna elements to facilitate delivery, via the second signals, of power to a receiving device.
Claims 2-4 and 6-8 are dependent on allowed claim 1, hence allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928.  The examiner can normally be reached on Monday-Friday 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YALKEW FANTU/Primary Examiner, Art Unit 2859